
	
		II
		111th CONGRESS
		2d Session
		S. 3474
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Feingold (for
			 himself, Mr. Carper,
			 Mr. McCain, Mr.
			 Gregg, Mrs. McCaskill,
			 Mr. Coburn, Mr.
			 Whitehouse, Mr. Bennet, and
			 Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To provide an optional fast-track procedure
		  the President may use when submitting rescission requests, and for other
		  purposes.
	
	
		1.Short title and purposes
			(a)Short TitleThis Act may be cited as the
			 Reduce Unnecessary Spending Act of
			 2010.
			(b)PurposeThe purpose of this Act is to create an
			 optional fast-track procedure the President may use when submitting rescission
			 requests, which would lead to an up-or-down vote by Congress on the President’s
			 package of rescissions, without amendment.
			2.Rescissions of fundingThe Impoundment Control Act of 1974 is
			 amended by striking part C and inserting the following:
			
				CExpedited consideration of proposed
				rescissions
					1021.Applicability and disclaimerThe rules, procedures, requirements, and
				definitions in this part apply only to executive and legislative actions
				explicitly taken under this part. They do not apply to actions taken under part
				B or to other executive and legislative actions not taken under this
				part.
					1022.DefinitionsIn this part:
						(1)The terms appropriations Act,
				budget authority, and new budget authority have the
				same meanings as in section 3 of the Congressional Budget Act of 1974.
						(2)The terms account,
				current year, CBO, and OMB have the same
				meanings as in section 250 of the Balanced Budget and Emergency Deficit Control
				Act of 1985 as in effect on September 30, 2002.
						(3)The term days of session shall
				be calculated by excluding weekends and national holidays. Any day during which
				a chamber of Congress is not in session shall not be counted as a day of
				session of that chamber. Any day during which neither chamber is in session
				shall not be counted as a day of session of Congress.
						(4)The term entitlement law means
				the statutory mandate or requirement of the United States to incur a financial
				obligation unless that obligation is explicitly conditioned on the
				appropriation in subsequent legislation of sufficient funds for that purpose,
				and the Supplemental Nutrition Assistance Program.
						(5)The term funding refers to new
				budget authority and obligation limits except to the extent that the funding is
				provided for entitlement law.
						(6)The term rescind means to
				eliminate or reduce the amount of enacted funding.
						(7)The terms withhold and
				withholding apply to any executive action or inaction that
				precludes the obligation of funding at a time when it would otherwise have been
				available to an agency for obligation. The terms do not include administrative
				or preparatory actions undertaken prior to obligation in the normal course of
				implementing budget laws.
						1023.Timing and packaging of rescission
				requests
						(a)TimingIf the President proposes that Congress
				rescind funding under the procedures in this part, OMB shall transmit a message
				to Congress containing the information specified in section 1024, and the
				message transmitting the proposal shall be sent to Congress not later than 45
				calendar days after the date of enactment of the funding.
						(b)Packaging and Transmittal of Requested
				RescissionsExcept as
				provided in subsection (c), for each piece of legislation that provides
				funding, the President shall request at most 1 package of rescissions and the
				rescissions in that package shall apply only to funding contained in that
				legislation. OMB shall deliver each message requesting a package of rescissions
				to the Secretary of the Senate if the Senate is not in session and to the Clerk
				of the House of Representatives if the House is not in session. OMB shall make
				a copy of the transmittal message publicly available, and shall publish in the
				Federal Register a notice of the message and information on how it can be
				obtained.
						(c)Special Packaging RulesAfter enactment of—
							(1)a joint resolution making continuing
				appropriations;
							(2)a supplemental appropriations bill;
				or
							(3)an omnibus appropriations bill;
							covering some or all of the
				activities customarily funded in more than 1 regular appropriations bill, the
				President may propose as many as 2 packages rescinding funding contained in
				that legislation, each within the 45-day period specified in subsection (a).
				OMB shall not include the same rescission in both packages, and, if the
				President requests the rescission of more than one discrete amount of funding
				under the jurisdiction of a single subcommittee, OMB shall include each of
				those discrete amounts in the same package.1024.Requests to rescind fundingFor each request to rescind funding under
				this part, the transmittal message shall—
						(1)specify—
							(A)the dollar amount to be rescinded;
							(B)the agency, bureau, and account from which
				the rescission shall occur;
							(C)the program, project, or activity within
				the account (if applicable) from which the rescission shall occur;
							(D)the amount of funding, if any, that would
				remain for the account, program, project, or activity if the rescission request
				is enacted; and
							(E)the reasons the President requests the
				rescission;
							(2)designate each separate rescission request
				by number; and
						(3)include proposed legislative language to
				accomplish the requested rescissions which may not include—
							(A)any changes in existing law, other than the
				rescission of funding; or
							(B)any supplemental appropriations, transfers,
				or reprogrammings.
							1025.Grants of and limitations on presidential
				authority
						(a)Presidential authority To withhold
				fundingNotwithstanding any
				other provision of law and if the President proposes a rescission of funding
				under this part, OMB may, subject to the time limits provided in subsection
				(c), temporarily withhold that funding from obligation.
						(b)Expedited Procedures Available only Once
				per BillThe President may
				not invoke the procedures of this part, or the authority to withhold funding
				granted by subsection (a), on more than 1 occasion for any Act providing
				funding.
						(c)Time LimitsOMB shall make available for obligation any
				funding withheld under subsection (a) on the earliest of—
							(1)the day on which the President determines
				that the continued withholding or reduction no longer advances the purpose of
				legislative consideration of the rescission request;
							(2)starting from the day on which OMB
				transmitted a message to Congress requesting the rescission of funding, 25
				calendar days in which the House of Representatives has been in session or 25
				calendar days in which the Senate has been in session, whichever occurs second;
				or
							(3)the last day after which the obligation of
				the funding in question can no longer be fully accomplished in a prudent manner
				before its expiration.
							(d)Deficit reduction
							(1)In generalFunds that are rescinded under this part
				shall be dedicated only to reducing the deficit or increasing the
				surplus.
							(2)Adjustment of levels in the concurrent
				resolution on the budgetNot
				later than 5 days after the date of enactment of an approval bill as provided
				under this part, the chairs of the Committees on the Budget of the Senate and
				the House of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate concurrent resolution on the budget to
				reflect the repeal or cancellation, and the applicable committees shall report
				revised suballocations pursuant to section 302(b), as appropriate.
							1026.Congressional consideration of rescission
				requests
						(a)Preparation of Legislation To Consider a
				Package of Expedited Rescission Requests
							(1)In generalIf the House of Representatives receives a
				package of expedited rescission requests, the Clerk shall prepare a House bill
				that only rescinds the amounts requested which shall read as follows:
							There are enacted the rescissions
				numbered [insert number or numbers] as set forth in the Presidential message of
				[insert date] transmitted under part C of the Impoundment Control Act of 1974
				as amended.
							(2)Exclusion procedureThe Clerk shall include in the bill each
				numbered rescission request listed in the Presidential package in question,
				except that the Clerk shall omit a numbered rescission request if the Chairman
				of the Committee on the Budget of the House, after consulting with the Chairman
				of the Committee on the Budget of the Senate, CBO, GAO, and the House and
				Senate committees that have jurisdiction over the funding, determines that the
				numbered rescission does not refer to funding or includes matter not permitted
				under a request to rescind funding.
							(b)Introduction and Referral of Legislation To
				Enact a Package of Expedited RescissionsThe majority leader or the minority leader
				of the House or Representatives, or a designee, shall (by request) introduce
				each bill prepared under subsection (a) not later than 4 days of session of the
				House after its transmittal, or, if no such bill is introduced within that
				period, any member of the House may introduce the required bill in the required
				form on the fifth or sixth day of session of the House after its transmittal.
				If such an expedited rescission bill is introduced in accordance with the
				preceding sentence, it shall be referred to the House committee of
				jurisdiction. A copy of the introduced House bill shall be transmitted to the
				Secretary of the Senate, who shall provide it to the Senate committee of
				jurisdiction.
						(c)House report and consideration of
				legislation To enact a package of expedited rescissionsThe House committee of jurisdiction shall
				report without amendment the bill referred to it under subsection (b) not more
				than 5 days of session of the House after the referral. The committee may order
				the bill reported favorably, unfavorably, or without recommendation. If the
				committee has not reported the bill by the end of the 5-day period, the
				committee shall be automatically discharged from further consideration of the
				bill and it shall be placed on the appropriate calendar.
						(d)House Motion To Proceed
							(1)In generalAfter a bill to enact an expedited
				rescission package has been reported or the committee of jurisdiction has been
				discharged under subsection (c), it shall be in order to move to proceed to
				consider the bill in the House. A Member who wishes to move to proceed to
				consideration of the bill shall announce that fact, and the motion to proceed
				shall be in order only during a time designated by the Speaker within the
				legislative schedule for the next calendar day of legislative session or the
				one immediately following it.
							(2)Failure to set timeIf the Speaker does not designate a time
				under paragraph (1), 3 or more calendar days of legislative session after the
				bill has been reported or discharged, it shall be in order for any Member to
				move to proceed to consider the bill.
							(3)ProcedureA motion to proceed under this subsection
				shall not be in order after the House has disposed of a prior motion to proceed
				with respect to that package of expedited rescissions. The previous question
				shall be considered as ordered on the motion to proceed, without intervening
				motion. A motion to reconsider the vote by which the motion to proceed has been
				disposed of shall not be in order.
							(4)Removal from calendarIf 5 calendar days of legislative session
				have passed since the bill was reported or discharged under this subsection and
				no Member has made a motion to proceed, the bill shall be removed from the
				calendar.
							(e)House Consideration
							(1)Considered as readA bill consisting of a package of
				rescissions under this part shall be considered as read.
							(2)Points of orderAll points of order against the bill are
				waived, except that a point of order may be made that 1 or more numbered
				rescissions included in the bill would enact language containing matter not
				requested by the President or not permitted under this part as part of that
				package. If the Presiding Officer sustains such a point of order, the numbered
				rescission or rescissions that would enact such language are deemed to be
				automatically stripped from the bill and consideration proceeds on the bill as
				modified.
							(3)Previous questionThe previous question shall be considered
				as ordered on the bill to its passage without intervening motion, except that 4
				hours of debate equally divided and controlled by a proponent and an opponent
				are allowed, as well as 1 motion to further limit debate on the bill.
							(4)Motion to reconsiderA motion to reconsider the vote on passage
				of the bill shall not be in order.
							(f)Senate Consideration
							(1)ReferralIf the House of Representatives approves a
				House bill enacting a package of rescissions, that bill as passed by the House
				shall be sent to the Senate and referred to the Senate committee of
				jurisdiction.
							(2)Committee actionThe committee of jurisdiction shall report
				without amendment the bill referred to it under this subsection not later than
				3 days of session of the Senate after the referral. The committee may order the
				bill reported favorably, unfavorably, or without recommendation.
							(3)DischargeIf the committee has not reported the bill
				by the end of the 3-day period, the committee shall be automatically discharged
				from further consideration of the bill and it shall be placed on the
				appropriate calendar.
							(4)Motion to proceedOn the following day and for 3 subsequent
				calendar days in which the Senate is in session, it shall be in order for any
				Senator to move to proceed to consider the bill in the Senate. Upon such a
				motion being made, it shall be deemed to have been agreed to and the motion to
				reconsider shall be deemed to have been laid on the table.
							(5)DebateDebate on the bill in the Senate under this
				subsection, and all debatable motions and appeals in connection therewith,
				shall not exceed 10 hours, equally divided and controlled in the usual form.
				Debate in the Senate on any debatable motion or appeal in connection with such
				a bill shall be limited to not more than 1 hour, to be equally divided and
				controlled in the usual form. A motion to further limit debate on such a bill
				is not debatable.
							(6)Motions not in orderA motion to amend such a bill or strike a
				provision from it is not in order. A motion to recommit such a bill is not in
				order.
							(g)Senate Point of OrderIt shall not be in order under this part
				for the Senate to consider a bill approved by the House enacting a package of
				rescissions under this part if any numbered rescission in the bill would enact
				matter not requested by the President or not permitted under this Act as part
				of that package. If a point of order under this subsection is sustained, the
				bill may not be considered under this
				part.
						.
		3.Technical and conforming
			 amendments
			(a)Table of contentsSection 1(b) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by striking the matter for part
			 C of title X and inserting the following:
				
					
						PART C—Expedited consideration of proposed rescissions
						Sec. 1021. Applicability and disclaimer.
						Sec. 1022. Definitions.
						Sec. 1023. Timing and packaging of rescission
				requests.
						Sec. 1024. Requests to rescind funding.
						Sec. 1025. Grants of and limitations on presidential
				authority.
						Sec. 1026. Congressional consideration of rescission
				requests.
					
					.
			(b)Temporary withholdingSection 1013(c) of the Impoundment Control
			 Act of 1974 is amended by striking section 1012 and inserting
			 section 1012 or section 1025.
			(c)Rulemaking
				(1)904(a)Section 904(a) of the Congressional Budget
			 Act of 1974 is amended by striking and 1017 and inserting
			 1017, and 1026.
				(2)904(d)(1)Section 904(d)(1) of the Congressional
			 Budget Act of 1974 is amended by striking 1017 and inserting
			 1017 or 1026.
				4.Amendments to Part A of the Impoundment
			 Control Act
			(a)In generalPart A of the Impoundment Control Act of
			 1974 is amended by inserting at the end the following:
				
					1002.SeverabilityIf the judicial branch of the United States
				finally determines that 1 or more of the provisions of parts B or C violate the
				Constitution of the United States, the remaining provisions of those parts
				shall continue in
				effect.
					.
			(b)Table of contentsSection 1(b) of the Congressional Budget
			 and Impoundment Control Act of 1974 is amended by inserting at the end of the
			 matter for part A of title X the following:
				
					
						Sec. 1002.
				Severability.
					
					.
			5.ExpirationPart C of the Impoundment Control Act of
			 1974 (as amended by this Act) shall expire on December 31, 2014.
		
